UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6317


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD KING, a/k/a Shaborn,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:94-cr-00163-RBS-14)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard King, Appellant Pro Se.      Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard King appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).    We affirm.       Because the amendment in question did not

lower Gore’s Guidelines sentence, we find the district did not

abuse   its    discretion   denying    the   motion.    United   States   v.

Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of

review).      Accordingly, we affirm the district court’s order.          We

dispense      with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                       2